      Case 2:17-cr-00181-JTM-DMD Document 411 Filed 10/15/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                    CRIMINAL NO. 17‐181

VERSUS                                                      SECTION "H"

CHAD ALLEN SCOTT

                       RE‐NOTICE OF SENTENCING (from 12/11/2019)
Take Notice that the Sentencing of Chad Scott as to Counts 1‐7 has been RESET for AUGUST 5,
2020 at 9:30 A.M. before U.S. DISTRICT JUDGE JANE TRICHE MILAZZO, Federal Courthouse
Building, Courtroom C‐224, 500 Poydras Street, New Orleans, LA 70130.

          **IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING**
     PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY OUTSIDE THE AFORESAID
              COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.


DATE: October 15, 2019                              WILLIAM W. BLEVINS, CLERK

TO:                                                 by:    Erin Mouledous
Chad Allen Scott (on Bond)                                Case Manager

Counsel for defendant:                              AUSA:
KERRY JAMES MILLER                                  CHARLES A. MIRACLE
ALYSSON L. MILLS                                    TIMOTHY ADAM DUREE
KRISTEN DIANE AMOND
Fishman Haygood, LLP                                U.S. Marshal
201 St. Charles Ave.
Suite 4600, 46th Floor                              U.S. Probation Office ‐ U.S. Pretrial Services
New Orleans, LA 70170
                                                    JUDGE JANE TRICHE MILAZZO


                                                    FOREIGN LANGUAGE INTERPRETER:
                                                      NONE
If you change address,
notify Clerk of Court
by phone, 504‐589‐7600                              SA R. D. Hardgrave, FBI
                                                    R.Hardgrave@ic.fbi.gov
